     Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 1 of 17



William W. Mercer                           Brian Mumaugh (via pro hac vice)
Brianne C. McClafferty                      HOLLAND & HART LLP
HOLLAND & HART LLP                          555 Seventeenth St., Ste. 3200
401 North 31st Street                       P.O. Box 8749
Suite 1500                                  Denver, CO 80201-8749
P.O. Box 639                                Telephone: (303) 295-8551
Billings, MT 59103-0639                     Fax: (303) 713-6255
Telephone: (406) 252-2166                   Email: bmumaugh@hollandhart.com
Fax: (406) 252-1669
Email: wwmercer@hollandhart.com
        bcmcclafferty@hollandhart.com

Chris R. Pace (via pro hac vice)
Justin M. Dean (via pro hac vice)
Kyle O’Brien (via pro hac vice)
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.
4520 Main Street, Suite 400
Kansas City, MO 64111
Telephone: (816) 471-1301
Fax: (816) 471-1303
Email: chris.pace@ogletree.com
        justin.dean@ogltree.com
        kyle.obrien@ogletree.com

ATTORNEYS FOR DEFENDANTS




                                        1
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 2 of 17



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

JORDAN SEIFFERT, ON BEHALF
OF HIMSELF AND ALL OTHERS
SIMILARLY SITUATED,


              Plaintiff,
                                               Case No. 4:18-CV-00070-BMM
              vs.
                                               DEFENDANTS’ BRIEF IN
QWEST CORPORATION D/B/A                        SUPPORT OF MOTION TO
                                               CERTIFY ORDER FOR
CENTURYLINK QC AND                             INTERLOCUTORY REVIEW
CENTURYLINK
COMMUNICATIONS, LLC,


              Defendants.


      This case presents a controlling question of law that has split district courts

across the country and upon which there is no guidance from the Ninth Circuit or

any other federal appellate court: whether Bristol-Myers Squibb v. Superior Court

of California, 137 S. Ct. 1773 (2017) deprives the Court of specific personal

jurisdiction over the claims of non-resident plaintiffs in an FLSA collective action.

Courts in this circuit and others agree that the FLSA does not provide for nationwide

service of process. See, e.g., Senne v. Kansas City Royals, 105 F. Supp. 3d 981,

1014 (N.D. Cal. 2015) (noting that FLSA’s silence as to nationwide service obligates

courts to apply law of forum state); Langlois v. Déjà vu, Inc. 984 F. Supp. 1327,

                                         2
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 3 of 17



1333 (W.D. Wash. 1997) (same). And there is no dispute that, absent such a

nationwide service of process provision, Federal Rule of Civil Procedure 4(k)(1)(A)

confines a federal court’s jurisdiction to that of a forum-state state court.

Nevertheless, the question of whether Bristol-Myers applies in the FLSA collective

action context remains a novel legal issue, upon which there is no Ninth Circuit

authority that has split district courts across the country. Therefore, and in

accordance with 28 U.S.C. § 1292(b) and Federal Rule Appellate Procedure 5(a)(3),

Defendants respectfully move the Court for an order certifying its December 14,

2018 Order denying Defendant’s Motion to Dismiss, or in the Alternative, Transfer

Venue [Doc. 65] for interlocutory appeal.

I.    RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

      On April 30, 2018, Plaintiff Jordan Seiffert filed a Complaint alleging he and

other purportedly “similarly-situated” current and former Engineers who worked for

Defendants are entitled to overtime pay under the Fair Labor Standards Act

(“FLSA”). See Doc. 1. Plaintiff Seiffert formerly worked for CenturyLink as an

Engineer in Minnesota from March 2011 to December 2015, and in Montana from

December 2015 until December 2016. Doc. 1 at ¶ 12. Plaintiff filed his Motion for

FLSA Conditional Collective Action Certification and Notice, in which he sought

certification of a nationwide collective action, on October 10, 2018. See Docs. 43,

44. Defendants have consented to conditional certification and the issuance of


                                         3
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 4 of 17



notice, but have preserved their argument that the Court lacks personal jurisdiction

over those putative Plaintiffs who did not work or reside in Montana. Doc. 66.

      On July 3, 2018, Defendants filed their Motion to Dismiss or, in the

Alternative, Transfer Venue in which they requested the Court dismiss, or in the

alternative to transfer venue for, the claims of all opt-in Plaintiffs on jurisdictional

grounds, based on the Supreme Court’s ruling in Bristol-Myers. See Docs. 30, 31. In

their motion, Defendants noted that only 2.3% of the putative plaintiffs in this matter

worked in the state of Montana, and none of the 24 plaintiffs who had filed their

consents to join the lawsuit as of that date had lived or worked for Defendants in

Montana during the relevant time period. See Doc. 31 at 10, 11. After full briefing,

the Court held oral argument on Defendant’s Motion on December 4, 2018 (Doc.

62), and issued its order denying the Motion on December 14, 2018. Doc. 65.

II.   LEGAL STANDARDS

      Parties generally may only appeal final orders that end litigation. Couch v.

Telescope Inc., 611 F.3d 629, 632 (9th Cir. 2010). But there is an exception to this

general rule in 28 U.S.C. § 1292(b), which authorizes a district court to certify an

order not otherwise appealable for interlocutory review by the Court of Appeals if it

finds (1) that the order relates to a controlling question of law, (2) upon which there

are substantial grounds for difference of opinion, and (3) an immediate appeal may

materially advance the ultimate termination of the litigation. In re Cement Antitrust


                                           4
         Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 5 of 17



Litig., 673 F.2d 1020, 1026 (9th Cir. 1981); see also Galilea, LLC v. AGCS Marine

Insurance Company, 2016 WL 1328920, at *5 (D.Mont. Apr. 5, 2016). All three

requirements are satisfied here.

III.   ARGUMENT AND AUTHORITIES

       Whether Bristol-Myers applies to collective actions is an important, emerging

question of law that presents a “substantial ground for difference of opinion” and

that, if ultimately decided in Defendants’ favor, could greatly reduce the scope of

this case, thereby conserving the parties’ resources and materially advancing the

resolution of the lawsuit. See 28 U.S.C. § 1292(b). Though Section 1292(b) “is to be

applied sparingly and only in exceptional cases,” this is precisely that type of

exceptional case because it presents a novel and unresolved issue warranting

interlocutory review. United States v. Woodbury, 263 F.2d 784, 799 n.11 (9th Cir.

1959).

       In fact, this Court’s sister court in the District of Columbia found a similar

issue—whether Bristol-Myers applies to absent class members in Rule 23 cases—to

be so pivotal, and so fundamental to the course of the litigation, that it recently

certified its order denying a motion to dismiss for interlocutory review by the D.C.

Circuit. See Molock v. Whole Foods, 317 F. Supp. 3d 1, 3 (D.D.C. 2018), pending

on appeal sub nom. Michael Molock, et al. v. Whole Foods Market, Inc., et al., 18-

7162 (2018). And it did so in a case in which Bristol-Myers is arguably less


                                          5
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 6 of 17



applicable than it is in the present case. In Bristol-Myers, the Supreme Court found

that courts lacked jurisdiction over the claims of non-resident plaintiffs. Molock

involves a claim of wage and hour violations under state law, and the plaintiff seeks

class certification of a Rule 23 class comprised of absent class members residing in

locations across the country.

      Here, by contrast, the opt-in plaintiffs are parties, not absent class members.

Campbell v. City of Los Angeles, 908 F.3d 1090, 1105 (9th Cir. 2018) (FLSA opt-in

plaintiffs are parties, not absent “class members,” who have “the same status in

relation to the claims of the lawsuit as [that held by] the [original] named plaintiffs”

(brackets in original) (citation omitted). Because this case involves non-resident

parties, not non-resident absent class members, the case for interlocutory review is

stronger than in Moloch.

      Regardless, the Molock judge found an immediate appeal of his order denying

defendant’s motion to dismiss would “conserve judicial resources and spare the

parties from possibly needless expense if it should turn out that this Court’s ruling

[ ] [is] reversed.” Molock, 317 F. Supp. 3d at 3 (D.D.C. 2018) (quoting APCC Servs.,

Inc. v. Spring Commc’ns Co., 297 F. Supp. 2d 90, 100 (D.D.C. 2003)). The judge

also determined that whether Bristol-Myers applies to a putative nationwide class

action was a controlling issue of law in an area in which no circuit has yet spoken

and upon which the district courts around the country are split. Therefore, the court


                                           6
        Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 7 of 17



concluded, a certifying the order for interlocutory appeal would “materially advance

the ultimate termination of the litigation.” Id. at 5, 7.

      Whether Bristol-Myers applies to a putative nationwide collective action,

comprised of parties, not absent class members, similarly (1) involves a controlling

question of law, (2) upon which there is a stark difference of opinion, and (3)

resolution of this issue may materially alter the entire course and scope of this

litigation. Defendants respectfully request that this Court follow the Molock court’s

lead, grant this motion, and certify this issue for interlocutory review. See Tidewater

Oil Co. v. United States, 409 U.S. 151, 179 (1972) (observing the “contemporary

view that interlocutory appeals involving important and controlling questions of law

are a useful means of expediting litigation.”).

      A.     The Court’s Decision in its December 14, 2018 Order turns on a
             Controlling Question of Law.

      A question of law is “controlling,” and thus suitable for interlocutory review,

when it is one that would “materially affect the outcome of the litigation in district

court.” In re Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1981). Matters

centering on the Court’s jurisdiction are “controlling.” See Falco v. Nissan North

America Inc., 108 F. Supp. 3d 889, 892 (C.D. Cal. 2015) (finding the question of

specific personal jurisdiction over a defendant to be a “controlling issue of law”).

      This is such a case. Defendant asserts that this Court lacks specific personal

jurisdiction over the claims of non-resident opt-in Plaintiffs. The opt-in Plaintiffs
                                            7
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 8 of 17



who never worked in Montana cannot allege any occurrence or injury to tie their

claims to the District of Montana. See Bristol-Myers, 137 S.Ct. at 1780 (specific

jurisdiction requires an “activity or an occurrence that takes place in the forum”)

(citation omitted). Consequently, if Bristol-Myers applies to FLSA collective action

plaintiffs, then the out-of-state opt-in Plaintiffs’ claims should be dismissed for lack

of specific jurisdiction and the putative collective would contract to approximately

two percent of its current potential size.

      B.     There is Substantial Ground for Difference of Opinion Concerning
             this Controlling Question of Law.

      In the Ninth Circuit, there is substantial ground for difference of opinion

concerning a controlling question of law “where the circuits are in dispute on the

question and the court of appeals of the circuit has not spoken on the point, if

complicated questions arise under foreign law, or if novel and difficult questions of

first impression are presented.” Couch, 611 F.3d at 633 (internal quotation omitted);

Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011) (“Courts

traditionally will find that a substantial ground for difference of opinion exists

where…novel and difficult questions of first impression are presented.”) (citations

omitted). Here, there is substantial ground for difference of opinion as to whether

Bristol-Myers applies to FLSA opt-in plaintiffs for two reasons. First, neither the

Ninth Circuit, nor any other circuit, has yet weighed in on the application of Bristol-



                                             8
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 9 of 17



Meyers to collective or class actions. Second, this novel and difficult issue of first

impression has resulted in divergent decisions from district courts across the country.

      Bristol-Myers addressed a question of personal jurisdiction regarding the

claims of non-resident plaintiffs in state court; it did not expressly address federal

claims pending in federal court. But no federal court since Bristol-Myers has

suggested Federal Rule of Civil Procedure 4(k)(1)(A), which aligns federal district

court jurisdiction with the confines of personal jurisdiction exercised by the state

courts of the forum in which a district court sits, does not apply in FLSA cases. Nor

has any court expressly held that the FLSA provides for nationwide service of

process in accordance with Rule 4(k)(1)(C), which authorizes nationwide service of

process “when authorized by a federal statute.” Nor could they reasonably do so.

Congress authorizes nationwide service of process when a statute provides for

service “wherever [a party] may be found.” BNSF Ry. Co. v. Tyrell, 137 S. Ct. 1549,

1553 (2017) (emphasis supplied). The FLSA does not do this. Rather, it provides for

jurisdiction “in any Federal or State court of competent jurisdiction. . . .” 29 U.S.C.

§ 216(b). Courts in this Circuit and others have found this language does not provide

for nationwide service of process. See, e.g., Senne v. Kansas City Royals, 105 F.

Supp. 3d 981, 1014 (N.D. Cal. 2015) (noting that FLSA’s silence as to nationwide

service obligates courts to apply law of forum state); Langlois v. Déjà vu, Inc. 984

F. Supp. 1327, 1333 (W.D. Wash. 1997) (same). See also Aviles v. Kunkle, 978 F.2d


                                          9
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 10 of 17



201, 203-04 (5th Cir. 1992); Nicks v. Koch Meat Co., 2016 WL 6277489 at *3 (N.D.

Ill. Oct. 27. 2016); McCarthy v. Waxy’s Keene, LLC, 2016 WL 4250290 at *2 (D.

N.H. Aug. 10, 2016).

      There is, therefore, no substantial grounds for a difference of opinion as to

whether Federal Rule of Civil Procedure 4(k) applies to FLSA cases (it does), or

whether the FLSA provides for nationwide service of process (it does not). Instead,

after Bristol-Myers, courts have fallen into two categories: those that specifically

address the impact of Rule 4(k) on class and collective actions, and those that do not.

On the one hand, a significant number of courts hold that because the FLSA does

not provide for nationwide service of process and, because Rule 4(k) confines

federal jurisdiction to that which could be exercised by a state court, Bristol-Myers

applies to putative collective actions. See, e.g., Roy v. FedEx Ground Package

System, Inc., --F. Supp. 3d--, 2018 WL 6179504, at *1 (D.Mass. Nov. 27, 2018)

(noting FLSA does not provide for nationwide service of process and concluding

“the claims of potential opt-in out-of-state employees do not provide the court with

a basis to exercise personal jurisdiction over [defendant] as to such claims”); Maclin

v. Reliable Reports of Tex., Inc., 2018 WL 1468821, at *4 (N.D. Ohio Mar. 26, 2018)

(rejecting the position that Bristol-Myers did not apply in a putative nationwide

FLSA action and dismissing the FLSA claims of non-Ohio plaintiffs for lack of

personal jurisdiction); Horowitz v. AT&T, Inc., 2018 WL 1942525, at *14-15 (D.N.J.


                                          10
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 11 of 17



Apr. 25, 2018) (citing Bristol-Myers and finding absence of personal jurisdiction in

a putative class action over claims of nonresident plaintiffs in collective action).

      On the other hand, there are those courts, like Swamy v. Title Source Inc., 2017

WL 5196780 (N.D. Cal. Nov. 10, 2017), cited by the Court in its Order, that do not

address Federal Rule of Civil Procedure 4 or the FLSA’s jurisdictional provisions at

all, but nevertheless find Bristol-Myers inapplicable to an FLSA collective action.

      The question of whether Bristol-Myers applies to absent class members in

putative class actions—which arguably is a closer call than it is in the FLSA context

where opt-in plaintiffs are parties—has similarly resulted in conflicting answers and

opinions from courts throughout the country. Numerous courts have held Bristol-

Myers was applicable to putative class actions. See, e.g., Gaines v. General Motors,

LLC., 2018 WL 3752336 (S.D. Cal. Aug. 7, 2018) (finding Bristol-Myers applicable

to name parties in class context); Practice Mgmt. Support Servs., Inc. v. Cirque de

Soleil, Inc., __ F. Supp. 3d __, 2018 WL 1255021, at *15–17 (N.D. Ill. Mar. 12,

2018); Anderson v. Logitech, Inc., 2018 WL 1184729, at *1 (N.D. Ill. Mar. 7, 2018);

DeBernardis v. NBTY, Inc., 2018 WL 461228, at *2 (N.D. Ill. Jan. 18, 2018);

McDonnell v. Nature’s Way Prods., LLC, 2017 WL 4864910 at *4 (N.D. Ill. Oct.

26, 2017); Wenokur v. ACA Equitable Life Ins. Co., No. 2017 WL 4357916, at *4,

n.4 (D. Ariz. Oct. 2, 2017); In re Dental Supplies Antitrust Lit., 2017 WL 4217115,

at *8–9 (E.D.N.Y. Sept. 20, 2017). But other courts have held Bristol-Myers was not


                                          11
           Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 12 of 17



applicable to putative class actions. See, e.g., Becker v. HBN Media, Inc., 2018 WL

3007922, at *3 (S.D. Fla. June 6, 2018); Tickling Keys, Inc. v. Transamerica Fin.

Advisors, Inc., 2018 WL 1701994, at *6 (M.D. Fla. Apr. 4, 2018); Molock v. Whole

Foods Mkt., Inc., 297 F. Supp. 3d 114 (D.D.C. 2018); In re Chinese-Manufactured

Drywall Prod. Liab. Litig., 2017 WL 5971622, at *12 (E.D. La. Nov. 30, 2017);

Fitzhenry-Russell v. Dr. Pepper Snapple Grp., Inc., 2017 WL 4224723, at *3 (N.D.

Cal. Sept. 22, 2017); Morgan v. U.S. Xpress, Inc., 2018 WL 3580775, at *5

(W.D.Va. July 15, 2018).

           Notably, at least one court in the Ninth Circuit has found Bristol-Myers

applies to all named plaintiffs in a class action pending in federal court. In Gaines

v. General Motors, LLC, the Southern District of California readily concluded that

Bristol-Myers applied to the claims of non-resident named plaintiffs. 2018 WL

3752336. Because the Ninth Circuit has held that opt-in Plaintiffs in FLSA collective

actions have “the same status”1 as the original named plaintiffs, there is at least a

substantial question as to how the Circuit would approach this question.

           In short, the breadth of Bristol-Myers’ application remains an unsettled, and

fragmented, question of law. The lack of circuit authority, and the novel and difficult

questions of first impression regarding personal jurisdiction in the context of an

FLSA collective action—which have resulted in a split of decisions among district


1
    Campbell, 908 F.3d. at 1105.

                                             12
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 13 of 17



courts—demonstrate this is “an issue over which reasonable judges might differ.”

Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011) (citing In

re Cement Antitrust Litig., 673 F.2d at 1028). Such “uncertainty provides a credible

basis” for difference of opinion concerning a controlling question of law on this

issue. Id.

       C.    Resolution of This Controlling Question of Law Will Materially
             Advance the Litigation.

       Resolution of the question of whether Bristol-Myers applies to putative class

actions would materially advance the termination of this litigation. 28 U.S.C. §

1292(b). Certification of an interlocutory appeal is appropriate when granting

certification “would avoid protracted and expensive litigation.” In re Cement, 673

F.2d at 1026; see also United States v. Adam Bros. Farming, Inc., 369 F. Supp. 2d

1180, 1182 (C.D. Cal. 2004) (resolution of a question materially advances the

termination of litigation if it “facilitate[s] disposition of the action by getting a final

decision on a controlling legal issue sooner, rather than later in order to save the

courts and the litigants unnecessary trouble and expense.”) (internal quotation marks

and citation omitted).

       Here, only approximately 2% of the putative plaintiffs in this matter worked

in the state of Montana. See Doc. 31 at 10. Consequently, if Defendants’ position

prevails upon appeal, and the claims of non-Montana plaintiffs cannot be adjudicated

in this Court, an interlocutory determination would save the Court and the parties
                                            13
       Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 14 of 17



the unnecessary cost of engaging in needless but very costly litigation. Without

interlocutory review now, there is considerable risk that the parties will invest

months—perhaps years—litigating this matter through trial only to have the claims

of non-resident Plaintiffs dismissed following a successful appeal on jurisdictional

grounds, which would necessitate redundant litigation (with potentially different

outcomes but a certainty of additional expense) in another forum. The only way to

avoid this risk is to grant Defendants’ request for permission to appeal now.

      As the court noted in Molock, whether Bristol-Myers applied to “claims of

unnamed, nationwide putative class members in a federal court is a threshold

jurisdictional question.” 317 F. Supp. 3d at 4. While the Molock court concluded

that Bristol-Myers did not apply in the Rule 23 class action context, it acknowledged

“[o]n the other hand, if the court is wrong and it lacks specific jurisdiction over such

claims, this court could not entertain a nationwide class action and the most Plaintiffs

could seek to certify is a District of Columbia class,” and “the difference in scope of

these two scenarios need not be belabored.” 317 F. Supp. 3d at 4. “[G]iven the

potential of avoiding burdensome discovery costs and conserving judicial resources

in the event of a reversal,” certification for interlocutory review would “materially

advance the ultimate termination of the litigation.” 317 F. Supp. 3d at 7. For the

same reasons, in this matter “getting a final decision on [this] controlling legal issue

sooner, rather than later” would materially advance the termination of this litigation


                                          14
      Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 15 of 17



because it could potentially save “the courts and the litigants unnecessary trouble

and expense.” Adam Bros. Farming, Inc., 369 F Supp.2d at 1182. Defendants

respectfully request the Court certify its December 14, 2018 Order (Doc. 65) for

review.

IV.   CONCLUSION

      Whether Bristol-Myers applies to collective actions is an important,

developing question of law that no circuit court has yet addressed. Without review

now, the parties will engage in protracted litigation that may ultimately be rendered

moot, which would necessitate redundant litigation in another district. Because the

Court’s December 14, 2018 Order satisfies each of section 1292(b)’s three criteria,

Defendants request the Court grant this motion for permissive appeal.



DATED this 9th day of January, 2019.



William W. Mercer                             Brian Mumaugh (via pro hac vice)
Brianne C. McClafferty                        HOLLAND & HART LLP
HOLLAND & HART LLP                            555 Seventeenth St., Ste. 3200
401 North 31st Street                         P.O. Box 8749
Suite 1500                                    Denver, CO 80201-8749
P.O. Box 639                                  Telephone: (303) 295-8551
Billings, MT 59103-0639                       Fax: (303) 713-6255
Telephone: (406) 252-2166                     Email: bmumaugh@hollandhart.com
Fax: (406) 252-1669
Email: wwmercer@hollandhart.com
        bcmcclafferty@hollandhart.com


                                         15
     Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 16 of 17



/s/ Chris R. Pace
Chris R. Pace (via pro hac vice)
Justin M. Dean (via pro hac vice)
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.
4520 Main Street, Suite 400
Kansas City, MO 64111
Telephone: (816) 471-1301
Fax: (816) 471-1303
Email: chris.pace@ogletree.com
         justin.dean@ogltree.com

ATTORNEYS FOR DEFENDANTS




                                    16
      Case 4:18-cv-00070-BMM Document 71 Filed 01/09/19 Page 17 of 17



                        CERTIFICATE OF SERVICE
                               L.R. 5.2(b)

                                      *****

      I hereby certify that, on January 9, 2019, a copy of the foregoing document

was served on the following persons by the following means:

1-6   CM/ECF

1.    Clerk, U.S. District Court

2.    Philip McGrady, McGrady Law Firm, 309 Wisconsin Avenue, Whitefish,
      MT 59937

3.    Rowdy B. Meeks (via pro hac vice), Rowdy Meeks Legal Group LLC, 8201
      Mission Road, Suite 250, Prairie Village, KS 66208

4.    Tracey F. George (via pro hac vice), Davis George Mook LLC, 1600
      Genessee, Suite 328, Kansas City, MO 64102

5.    Brian Mumaugh (via pro hac vice), Holland & Hart LLP, 555 Seventeenth
      Street, Suite 3200, P.O. Box 8749, Denver, CO 80201-8749

6.    Chris R. Pace, Justin M. Dean, (via pro hac vice), Ogletree, Deakins, Nash,
      Smoak & Stewart, P.C., 4520 Main Street, Suite 400, Kansas City, MO
      64111


                                              /s/ Chris R. Pace


                                                                           36872089.1




                                        17
